DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 11, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 12, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 18, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 – 3, 5 – 7, 9 – 11, 13 – 14 and 16 – 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al (U.S. Patent No. 6,787,220 B2) in view of Prejean et al (U.S. Patent Application Publication No. 2010/0048796 A1) and Breese et al (U.S. Patent Application Publication No. 2005/0020007 A1).
With regard to Claim 1, Wallace et al disclose a multilayer film (column 1, lines 55 – 58) comprising a cover layer (abuse layer; column 1, line 61) and a seal layer comprising 20 to 
Prejean et al teach a composition comprising LLDPE and two EVAs (paragraph 0012) for the purpose of obtaining flexibility, toughness and heat resistance (paragraph 0040).
It therefore would have been obvious for one of ordinary skill in the art to provide for a first EVA and second EVA in order to obtain flexibility, toughness and heat resistance as taught by Prejean et al.
Breese et al teach a first EVA having a vinyl acetate content above 20 wt% and a second EVA having a vinyl acetate content below 20 wt% (paragraph 0014) for the purpose of obtaining high seal strength and low seal initiation temperature (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a vinyl acetate content above 20 wt% and a second EVA having a vinyl acetate content below 20 wt% in order to obtain high seal strength and low seal initiation temperature as taught by Breese et al.
With regard to Claim 2, the claimed density is taught by Wallace et al (Table D).
With regard to Claims 3 and 5, a melt flow index of 1.1 g/10 min is disclosed by Wallace et al in an example (Table D).

With regard to Claim 7, the claimed vinyl acetate content is disclosed by Wallace et al (about 3 to 18%; column 7, lines 35 – 40).
With regard to Claims 9 - 10, no other polymer is required by Wallace et al. A layer consisting of the LLDPE and EVA is therefore disclosed.
With regard to Claim 11, the second EVA is present in the amount of 30 to 70 wt% (paragraph 0014). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 13, a film having the claimed peel strength would therefore be obvious to one of ordinary skill in the art.
With regard to Claim 14, an article is therefore disclosed.
With regard to Claim 16, although the disclosed ranges of amount of LLDPE, amount of EVA, melt index of EVA and vinyl acetate content are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claim 17, although the disclosed ranges of amount of LLDPE, amount of EVA, melt index of EVA and vinyl acetate content are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts 
With regard to Claims 18 – 19, the first EVA is 20 to 80 wt% of the total amount of EVA (paragraph 0014 of Breese et al). Although the disclosed range of amount of EVA in the seal layer is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

6. 	Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ogawa (JP 2002 – 265791 A; English translation) in view of Prejean et al (U.S. Patent Application Publication No. 2010/0048796 Al) and Breese et al (U.S. Patent Application Publication No. 2005/0020007 A1).
With regard to Claims 1 and 4, Ogawa discloses a multilayer film (laminate; paragraph 0029), therefore comprising two layers, each  comprising thermoplastic resin and ethylene vinyl acetate (paragraph 0004); the thermoplastic resin is a low density polyethylene (paragraph 0006) that is LLDPE (paragraph 0034) in the amount of 60 – 95% by weight (paragraph 0021); a cover layer and a second layer are therefore disclosed. The claimed aspect of being ‘for seal – peel application’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. 
Prejean et al teach a composition comprising LLDPE and two EVAs (paragraph 0012) for the purpose of obtaining flexibility, toughness and heat resistance (paragraph 0040).
It therefore would have been obvious for one of ordinary skill in the art to provide for a first EVA and second EVA in order to obtain flexibility, toughness and heat resistance as taught by Prejean et al.
Breese et al teach a first EVA having a vinyl acetate content above 20 wt% and a second EVA having a vinyl acetate content below 20 wt% (paragraph 0014) that is a seal layer, for the purpose of obtaining high seal strength and low seal initiation temperature (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a vinyl acetate content above 20 wt% and a second EVA having a vinyl acetate content below 20 wt%  in order to obtain high seal strength and low seal initiation temperature as taught by Breese et al.
	


s 1 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al (U.S. Patent No. 6,787,220 B2) in view of Prejean et al (U.S. Patent Application Publication No. 2010/0048796 A1) and O’Donnell (U.S. Patent No. 5,889,120).
With regard to Claims 1 and 8, Wallace et al disclose a multilayer film (column 1, lines 55 – 58) comprising a cover layer (abuse layer; column 1, line 61) and a seal layer comprising 20 to 33% LLDPE and 33 to 60% EVA (column 2, lines 42 – 49). The claimed aspect of being ‘for seal – peel application’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Wallace et al fail to disclose a first EVA having a vinyl acetate content below 15 wt% and a second  EVA having a vinyl acetate content above 40 wt%.
Prejean et al teach a composition comprising LLDPE and two EVAs (paragraph 0012) for the purpose of obtaining flexibility, toughness and heat resistance (paragraph 0040).
It therefore would have been obvious for one of ordinary skill in the art to provide for a first EVA and second EVA in order to obtain flexibility, toughness and heat resistance as taught by Prejean et al.
O’Donnell teach a first EVA having a vinyl acetate content of 12 to 40 weight percent and a second EVA having a vinyl acetate content of 5 to 40 weight percent (column 4, lines 29 – 58) for the purpose of obtaining improved stress cracking resistance (column 3, lines 10 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for first EVA having a vinyl acetate content of 12 to 40 weight percent and a second EVA having a vinyl acetate content of 5 to 40 weight percent in order to obtain improved stress cracking .

	
8. 	Claims 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ogawa (JP 2002 – 265791 A; English translation) in view of Prejean et al (U.S. Patent Application Publication No. 2010/0048796 Al) and O’Donnell (U.S. Patent No. 5,889,120).
With regard to Claims 12 and 20, Ogawa discloses a multilayer film (laminate; paragraph 0029), therefore comprising two layers, each  comprising thermoplastic resin and ethylene vinyl acetate (paragraph 0004); the thermoplastic resin is a low density polyethylene (paragraph 0006) that is LLDPE (paragraph 0034) in the amount of 60 – 95% by weight (paragraph 0021); a cover layer and a second layer are therefore disclosed. The claimed aspect of being ‘for seal – peel application’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Although the disclosed range of amount of LLDPE is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Ogawa et al fail to disclose a layer that is a seal layer and between 2 wt% and 15 wt% of a first EVA having a vinyl acetate 
Prejean et al teach a composition comprising LLDPE and two EVAs (paragraph 0012) for the purpose of obtaining flexibility, toughness and heat resistance (paragraph 0040).
It therefore would have been obvious for one of ordinary skill in the art to provide for a first EVA and second EVA in order to obtain flexibility, toughness and heat resistance as taught by Prejean et al.
O’Donnell teach a first EVA having a vinyl acetate content of 12 to 40 weight percent and a second EVA having a vinyl acetate content of 5 to 40 weight percent (column 4, lines 29 – 58) for the purpose of obtaining improved stress cracking resistance (column 3, lines 10 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for first EVA having a vinyl acetate content of 12 to 40 weight percent and a second EVA having a vinyl acetate content of 5 to 40 weight percent in order to obtain improved stress cracking resistance as taught by O’Donnell. Although the disclosed ranges of vinyl acetate content are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
The first and second EVAs taught by O’Donnell are each in the amount of greater than 10 weight percent (column 5, lines 62 – 66 of O’Donnell). Although the disclosed ranges of amount are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. A 

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 11, 35 U.S.C. 112, second paragraph rejection of Claim 12 and 35 U.S.C. 112, second paragraph rejection of Claim 18, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 – 3, 5, 7, 9 – 10 and 13 – 14 as being unpatentable over Wallace et al (U.S. Patent No. 6,787,220 B2) in view of Prejean et al (U.S. Patent Application Publication No. 2010/0048796 A1) and Breese et al (U.S. Patent Application Publication No. 2005/0020007 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated January 29, 2021, that because of paragraph 0016 and Claim 1 and the examples of Prejean et al, the EVA taught by Prejean et al is limited to greater than 25% by weight vinyl acetate. 
However, in paragraph 0015, Prejean et al teach that the choice of EVA can vary, and in paragraph 0016 Prejean et al state only that EVA having 25 to 35 weight percent vinyl acetate is ‘suitable.’
Applicant also argues, on page 10, that a surprising peel strength is obtained at low temperature. 
. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782